DETAILED ACTION
1.	 Claims 1-2, 6-9 and 13-16 (now renumbered1-10 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1,8, 15 and 16 as a whole closest art of record failed to teach or suggest among other thing: 
“wherein a first value of the prediction mode represents an average of near points of the point cloud data, a second value of the prediction mode represents a first near point of the near points, a third value of the prediction mode represents a second near point of the near points, and a fourth value of the prediction mode represents a third near point of the near points, and wherein the prediction mode is selected based on a value that is generated according to a difference of a residual and a reconstructed residual for the attribute data, an estimated bit size for the residual, and a square root of a quantization value for the attribute data;”
 The independent claims 8 ,15, 16 and claim 1 have similar limitation mentioned above. 

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.    Below are references that teach some limitations of the claims 1,8,15 and 16, but are lack the teaching of the limitations mentioned above:
 i.	“POINT CLOUD ATTRIBUTE TRANSFER ALGORITHM” US 20190311502A, published on October 10, 2019, to., Mammou et al., disclosed: 
A method for transmitting point cloud data (Abstract, [0044], Encoding and decoding point cloud data, wherein the point cloud files may be transmitted from the remote server to the decoder and decoded by the decoder in real-time or near real-time), the method comprising: 
encoding point cloud data (Fig.2, encoding a spatial information for a point cloud data, and encoding attribute information for the point cloud data) the encoding the point cloud data including: 
encoding geometry data for the point cloud data (Fig.2 Fig.5, unit 502, [0238], encoding the spatial information for a point cloud includes a spatial Encoder (Geometry Encoded GE 502) that produce a compressed geometry bit stream);  
encoding attribute data for the point cloud data ([0046], Fig.5, [0260], encoding attribute information for the point cloud data includes compressing color information.  In FIG. 5 the compression of color information is illustrated, wherein attribute information includes one or more points, such as color attributes),
wherein the encoding the attribute data is performed based on a prediction value for the attribute data (Fig.5 unit 508, [0260], the process of compression of color includes interpolation-based prediction performed at 508. The color space converted, at 506, prior to performing interpolation-based prediction),
wherein the prediction value is generated based on a prediction mode ([0097], an encoder for inter point cloud frames, such as encoder 250 includes delta vector prediction module 254. The delta prediction module 254, may apply a temporal prediction to the geometry/texture/attributes of the resampled points of the patches), 
transmitting a bit stream including the point cloud data (Fig.5, [0044], decoder that receives one or more-point cloud files comprising compressed attribute information (i.e. compressed bit-stream) via a network from a remote server or other storage device that stores the one or more-point cloud files).
ii.	“LOSSLESS INTRA-PREDICTION VIDEO CODING” US20140098854, published on April 10, 2014, to., Gu et al., disclosed: 
the prediction mode is selected based on (i) a value that is generated according to a difference of a residual and a reconstructed residual for the attribute data, (ii) an estimated bit size for the residual (Abstract, Fig. 6, [0047], claims 1,6,15 and 17, Gu specifically teaches a method of encoded using lossless intra-prediction encoding. The encoded residual is then decoded and the reconstructed residual is subtracted from the original residual. The resulting difference residual is encoded using lossless encoding.  More specifically Gu teaches quantize the first transformed residual block using the quantization value to form a quantized first residual block; de -quantize the quantized second residual block to form a transformed second residual block; subtract the second residual block from the first residual block to form a third residual block; and calculate a bit cost of the quantized first residual block and the third residual block)

iii.	“Frame Bit-size Allocation for Seamlessly Spliced, Variable-encoding-rate, Compressed Digital Video Signals”, US 20020118747, published August 29, 2002, to Lui et al., disclosed: 
a square root of a quantization value for the attribute data ([0064]- [0066], Lui teaches square root of the average quantization level to evaluate complexity of a scene. Specifically, Gu teaches a method of determining a complexity of a video frame by multiplying the square root of the average quantization level QLAVG by the number of bits used in the last previous video frame of the same type. The square root function gives a more stable complexity measurement across a wide range of quantization levels).

iv.	“Intra-frame Prediction Method And Device Point Cloud Based On A Weight Of The Neighbour Optimization” CN 110418135 A, published on 05/11/2019, to LI, GE et al., disclosed: 
	a point-cloud frame optimization based on weight of the neighbour prediction method, comprising: at the encoding end executing steps 1) to 5), wherein: step 1): the times of the point in the point cloud. they are respectively added in LOD belongs, step 2): determining a current point of the K-nearest-neighbour point; step 3): according to the coordinate of the current point and the K nearest neighbor point coordinate, calculating each of the optimized weights of neighboring points of the current point, step 4): weighting using K most optimization of the neighbouring points of the current point, reconstructing attribute value pair K-nearest-neighbour point of carrying out weighted summation to calculate the attribute values of the current point, step 5): The attribute prediction value of the current point to encoding processing, and the decoding terminal executes step 6) to step 10), wherein in the step 6) to step 9) and the step 1) to step 4), step 10): reconstructing point cloud attribute, performing decoding processing according to attribute values of the current point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 








Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699